Title: Thomas Jefferson to Joseph Milligan, [ca. 25 October 1818]
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Sir
             ca. 25 Oct. 1818
          
          I now return you, according to promise, the translation of M. Destutt Tracy’s treatise on Political economy, which I have carefully revised and corrected. the numerous corrections of sense in the translation have necessarily destroyed uniformity of style, so that all I may say on that subject is that the sense of the author is every where now faithfully expressed. it would be difficult to do justice, in any translation, to the style of the original, in which no word is unnecessary, no word can be changed for the better, and severity of logic results in that brevity, to which we wish all science reduced. the merit of this work will, I hope, place it in the hands of every reader in our country. by diffusing sound principles of Political economy, it will protect the public industry from the parasite institutions now consuming it, and lead us to that just and sound regular distribution of the public burthens from which we have sometimes strayed. it goes forth therefore with my hearty prayers that while the Review of Montesquieu, by the same author, is made with us the elementary book of instruction in the principles of civil government, so the present work may be in the particular branch of Political economy.
          Th: Jefferson
        